Citation Nr: 1001698	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  99-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
instability, residual of a medial meniscectomy of the left 
knee (left knee disability), prior to July 7, 2008.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability, since July 7, 2008, to include 
consideration of a temporary total rating (TTR) based on the 
need for convalescence under the provisions of 38 C.F.R. 
§ 4.30.  

3.  Entitlement to a separate compensable rating for 
traumatic arthritis of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980, and from April 1985 to August 1992; he had 
additional service with the Army National Guard both prior to 
and after his last period of active duty.  He served in 
Southwest Asia from December 27, 1990 to May 20, 1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1998 rating decision 
issued in January 1999, in which the RO, in pertinent part, 
assigned a 10 percent rating for instability, as a residual 
of a medial meniscectomy of the left knee, effective June 2, 
1995.  The Veteran perfected an appeal to the rating 
assigned.  

In January 2001, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the transcript is in the record.

In July 2001, October 2004, and January 2008, the Board 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for further 
notice and development.  The case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to a rating in excess of 10 percent 
for a left knee disability, since July 7, 2008, to include 
consideration of a TTR based on the need for convalescence 
under the provisions of 38 C.F.R. § 4.30 is addressed in the 
REMAND portion of the decision below and is being remanded to 
the RO via the AMC, in Washington, DC. VA will notify the 
Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  Prior to July 7, 2008, the Veteran's left knee disability 
was manifested by no more than slight instability.

2.  The Veteran's service-connected left knee disability also 
has been manifested by x-ray evidence of arthritis and 
complaints of pain on motion but with essentially full range 
of motion. 


CONCLUSIONS OF LAW

1.  Prior to July 7, 2008, the criteria for a rating in 
excess of 10 percent for instability, residual of a medial 
meniscectomy of the left knee, are not met.  38 U.S.C.A. § 
1155 (West 1991 & West 2002); 38 C.F.R. §§ 3.102, 3.321, 4-1-
4.7, 4.71a, Diagnostic Code 5257 (1994-2009). 

2.  The criteria for entitlement to a separate 10 percent 
rating for traumatic arthritis of the left knee are met.  38 
U.S.C.A. § 1155 (West 1991 & West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5010, 5260, 5261 (1991); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (Aug. 14, 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) also had held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  However, VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Collectively, post-rating letters dated in August 2001, 
October 2003, November 2004, September 2008, and February 
2009 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the 
holdings in Dingess and Vazquez-Flores I and II.  Further, in 
the supplemental SOCs (SSOCs) issued in March 2004, August 
2006, May 2007, and September 2009, and in September 2008 and 
February 2009 letters, VA set forth criteria for higher 
ratings for a knee disability and readjudicated the claim, 
which is sufficient under Dingess.  Consequently, any error 
in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  Available service treatment records, post-service 
treatment records, the Veteran's vocational rehabilitation 
folder, a copy of the hearing transcript, and lay statements 
have been associated with the record.  Additionally, he has 
been afforded multiple VA examinations, most recently in 
November 2008.  The Board finds the September 2005 and 
November 2008 examinations are adequate for rating purposes 
as the VA examiner reviewed the Veteran's claims file and 
provided a detailed clinical evaluation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, in the 
September 2008 letter and earlier notice letters, the Veteran 
was asked to identify medical providers who have treated him 
for his left knee disability.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Thus, with respect to the 
Veteran's claim, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters decided herein on appeal.

II.  Background

Historically, in a December 1992 rating decision issued in 
January 1993, the RO granted service connection for status 
post subtotal medial meniscectomy of the left knee and 
assigned a noncompensable rating under Diagnostic Codes 5010-
5257, effective August 27, 1992.  This decision was based on 
service treatment records showing that in March 1990, the 
Veteran underwent an arthroscopic left subtotal medical 
meniscectomy with an operative diagnosis of medial meniscal 
tear of the left knee.  X-rays revealed early degenerative 
joint disease (DJD) of the left knee.  In May 1992, he was 
treated for complaints of chronic left knee pain.  The 
impression was status post medial meniscectomy, overuse 
syndrome, and DJD of the left knee without any x-ray evidence 
of DJD.  An October 1992 VA examination revealed normal 
quadriceps function in the left knee in both sitting and 
standing positions to 135 degrees.  Minimal grating was heard 
on extension.  No free fluid was noted; x-rays were negative.  
There were two well-healed wounds on the medial aspect of the 
left knee.

X-rays taken on May 10, 1994 by VA revealed a prominent 
osteophyte at the medial tibial spine.  VA treatment records 
reflect that the Veteran was issued a knee brace in July 
1994.

During a May 1995 VA orthopedic consult, the Veteran 
complained that both knees were gradually getting worse as 
time went on.  On examination, left knee range of motion was 
from 0 to 130 degrees with some crepitus in the joint but no 
gross instability.  There was definite pain along the medial 
side with flexion and extension.  It was somewhat tender 
along the medial joint line, as well.  There were little or 
no abnormalities laterally.  The examiner reported that x-
rays taken two years earlier showed some mild degenerative 
changes on the left, with flattening of the medial femoral 
condyle.  The general impression was that the Veteran had 
some post-traumatic arthritis on the left which might be due 
to retained cartilage that was irritating the joint.  His 
symptoms were mostly pain with activities.  

In June 1995, the Veteran filed a claim for an increased 
rating for his left knee disability.  Private treatment 
records showed that, at a July 1994 neurological evaluation, 
his strength was excellent throughout and he could do 10 deep 
knee bends without any fatigue.  On motor examination, there 
was no atrophy; his tone was normal.  Tendon reflexes were 3+ 
at the knees.  Sensation was intact to vibration and 
position.  

A January 1996 VA primary care visit revealed full range of 
motion of the knees with no inflammation or tenderness on 
examination even though the Veteran complained that his left 
knee made walking down stairs impossible and that it ached 
and burned.  Deep tendon reflexes were intact and pulses were 
2+/2+.  January 4, 1996 VA x-rays of the left knee revealed 
no evidence of acute fracture or dislocation.  The joint 
spaces were maintained.  A prominent osteophyte again was 
noted at the medial tibial spine.  There was no evidence of 
joint effusion.  When seen for a February 1996 follow-up, 
there was no edema or lesions noted.  Crepitus was present 
and tenderness was noted when the knee was rotated medially.  
Drawer sign was negative.  The assessment included status 
post meniscectomy of the left knee and mild DJD and chronic 
pains in both knees.  

During a March 1996 VA general medical examination, the 
Veteran complained of his knees aching and difficulty going 
down stairs apparently favoring the left leg.  On 
examination, punctate scars secondary to arthroscopic surgery 
were noted.  He had a 1+ drawer sign on the left.  There was 
no medial or lateral instability, post-patella crepitus, 
synovial thickening or effusion in the left knee.  The 
Veteran had mild laxity of the anterior cruciate ligament 
(ACL) but was able to flex to 145 degrees.  There was no 
evidence of degenerative change.

At a May 1996 VA primary care follow-up, mild joint laxity of 
the knee was noted on examination.  The diagnoses included 
status post meniscectomy of the left knee and mild DJD and 
chronic pains in both knees.

During a June 1996 VA orthopedic consult, the Veteran 
reported aching, swelling and some popping in both knees.  He 
also complained of increased pain with stairs worse coming 
down.  The Veteran stated that he was unable to participate 
in sports.  Wearing an elastic bandage helped with pain.  
Alignment was okay on examination.  Range of motion was from 
0 to 140 degrees.  The patella tracked laterally, without 
negative tilt, grind, plica or lateral laxity.  Spring and 
McMurray testing was negative.  There was minimal valgus 
laxity on the left at 0 and 30 degrees.  There was no 
effusion noted.  X-rays were unchanged since 1988.  The 
impression included minimal laxity of the ACL of the left 
knee.  A knee brace was recommended at work for the left 
knee, along with physical therapy (PT) and an exercise 
program.

During a March 1997 Persian Gulf War VA examination, no 
swelling, tenderness or rashes were noted in the Veteran's 
extremities.  

In a December 1998 rating decision issued in January 1999, 
the subject of this appeal, the RO recharacterized the 
Veteran's left knee disability as medial meniscectomy of the 
left knee and assigned a 10 percent rating for slight 
instability under Diagnostic Code 5257, effective June 2, 
1995.

During a June 1999 VA primary care visit, the Veteran 
complained of knee problems but otherwise denied swelling, 
decreased range of motion, altered gait, difficulty in 
coordination, or paresis.  On examination, he had full range 
of motion and strength was 5/5 for the extremities.  Pulses 
were palpable; however, edema was present in both knees, 
right greater than left.  Deep tendon reflexes were 
symmetrical and neurologic was intact.  The assessment was 
bilateral knee pain.  June 1999 VA x-rays of the knees 
revealed minimal spurring of the posterior patellae 
bilaterally and no other bone or joint abnormality.

An August 1999 VA orthopedic consult revealed normal 
alignment of the Veteran's knees and full range of motion to 
140 degrees.  Spring and McMurray's signs and Lachman, pivot 
shift and drawer testing were negative.  There was neither 
joint line tenderness nor laxity to varus and valgus testing 
at 0 and 30 degrees.  The impression was very mild patella 
instability.  When seen for a follow-up in October 1999, the 
Veteran complained of knee pain.  On examination, he had an 
unstable left knee with crepitus and mild edema.  Neurologic 
was grossly intact and deep tendon reflexes were symmetrical.  
Six months later, the Veteran complained of a burning knee 
with painful popping.  On examination, he had full range of 
motion and strength was 5/5 for the extremities.  Pulses were 
present; no edema was noted.  The assessment was left knee 
pain with burning sensation.  When seen at a July 2000 
follow-up, he had full range of motion and strength was 5/5 
for the extremities on examination.  Gait was normal; 
neurologic was grossly intact.  There was no edema.  The 
examination was essentially normal.
 
During a January 2001 Travel Board hearing, the Veteran 
testified that, whenever he was going to do anything that 
might required him to do a lot of excessive walking, bending, 
etc., then he would wear a knee brace.  During a normal day, 
if he was working, the Veteran would wear one of the elastic-
type bands on his leg.  A VA outpatient clinic nurse 
practitioner indicated in a statement for vocational 
rehabilitation purposes that, the Veteran was followed for 
effusion of the left knee; that examination showed swelling 
and crepitus; and that he should not be involved in prolonged 
kneeling or standing, or excessive climbing.  She had added 
that, after viewing the Veteran's job description, she felt 
that the demands of his job exceeded his ability to perform.  
A November 1999 vocational rehabilitation narrative report 
reflected that the Veteran had an employment handicap due to 
his service-connected low back and left knee disabilities; 
however, he did not appear to have a serious impairment to 
employment because he had not meet the requirements of 
Circular 28-97-1.  

At a May 2002 VA primary care visit, the Veteran complained 
of knee pain but denied numbness or weakness in any body 
part.  There was no edema or cyanosis of the extremities; 
cranial nerves were intact.  The assessment was chronic pains 
because of osteoarthritis in multiple joints.  Similar 
findings were noted in June 2003 and March 2004. 

During an April 2003 VA examination, the Veteran complained 
of pain in his knees, which kept him awake and was aggravated 
by climbing stairs.  He denied numbness in the lower 
extremities and indicated that he could bend his knees to 90 
degrees, during flare-ups.  On examination, gait and posture 
were normal.  Sensory was intact to light touch and 
vibratory.  On examination, there was no effusion, ligament 
instability or joint line tenderness of the left knee.  
Flexion was to 120 degrees with pain and to 90 degrees 
without pain.  On repetitive flexion, there was no decrease 
in range of motion, incoordination or weakened movement.  X-
rays revealed minimal DJD of the patellofemoral compartment 
of the left knee.  The diagnoses included mild DJD and mild 
dysfunction of the left knee.

During a January 2005 VA primary care follow-up, the Veteran 
reported that both knees hurt and that he was limited in his 
physical activities because of knee pain and a give way 
feeling in both knees, which he treated with over-the-counter 
anti-inflammatories such as Aleve and lots of ice.  On 
examination, muscle strength and reflexes in the lower 
extremities were normal.  There was crepitus on the left knee 
with passive movement without inflammation or gross swelling.  
February 2005 magnetic resonance imaging (MRI) of the left 
knee revealed abnormal signal and irregularity of the hyaline 
and articular cartilage with secondary degenerative changes; 
the meniscus and ligaments appeared intact with no evidence 
of tears.  During a March 2005 VA orthopedic consult, the 
Veteran had full range of motion of, and crepitus in, his 
left knee.  No effusion, discoloration or warmth was found.  
He maintained good motor and sensory.  At an April 2005 
follow-up, the Veteran was seen for bilateral knee pain.  On 
examination, there was tenderness of the knee, small effusion 
and crepitance with range of motion.  The assessment was mild 
DJD of the knees.  During a July 2005 VA primary care visit, 
no clubbing, cyanosis or edema of the lower extremities was 
noted.  Pulses were intact.  The assessment included history 
of bilateral knee pain being followed by Orthopedics.  During 
a September 2005 VA orthopedic follow-up, the Veteran 
complained of intermittent pain in the left knee and 
indicated that his job entailed climbing up and down stairs 
and walking for a distance repeatedly in the power plant.  He 
denied giving way and symptoms of collapse or buckling of the 
joint.  He walked without any antalgia or limp.  His gait was 
heel to toe and was in tandem.  

During a September 2005 VA examination, the Veteran 
complained that the left knee hurt with flexion and 
extension; that he felt a clicking and soreness; and that he 
could not walk up stairs because of bilateral knee discomfort 
and easy fatigability.  He stated that there was a burning 
sensation in the left knee, but denied giving way or locking 
or pain when sitting.  On standing, after 10 minutes, the 
Veteran indicated that both knees would hurt; however, he 
could walk about 1/2 mile, then both knees would hurt worse.  
He did not use a cane and, even though he had a knee brace, 
he was not using it.  The Veteran stated that he wore high 
top boots where was more comfortable and that pain 
medications helped his symptoms.  He denied receipt of any 
injections or removal of fluid from either knee.  On 
examination, he was not using a cane or knee brace and he did 
not limp.  There was no joint inflammation, swelling or 
tenderness in the lower extremities.  Dexterity was 
preserved.  There was no muscle mass tenderness.  The Veteran 
complained of easy fatigability per history which happened 
after exerting an effort with tiredness of the muscle of the 
involved extremity after exertion.  There was an area of 
tenderness in the medial area on the bony prominences of the 
left knee.  But there was no appreciable local heat, redness, 
discoloration or swelling.  Left knee range of motion was 
from 0 to 110 degrees.  Repetitive flexion and extension of 
the left knee showed a subjective soreness and aching deep 
inside the knee and a feeling of tiredness.  There was no 
tenderness on palpation or sign of swelling, induration, 
discoloration, or local heat of the lower extremity muscles.  
Deep tendon reflexes, knee jerk were 1+ for the left knee.  
The Veteran was able to stand on his toes and on his heels.  
The diagnoses included left knee condition characterized by 
degenerative changes of the knee with irregularity of the 
hyaline and articular cartilage.  

During an October 2005 VA orthopedic follow-up, examination 
of his knees revealed minimal effusion, patellofemoral 
crepitus and decreased strength in the muscles of the lower 
extremities.  Movement was 2 degrees short of full extension; 
the Veteran could flex to 130 degrees.  There was generalized 
tenderness over both joint lines medially and laterally.  
There were no signs indicating ligamentous instability and 
neurovascular status was intact in both lower extremities.  
At an April 2006 PT and rehab consult, the Veteran reported 
that he could not safely go up and down stairs.  No clubbing, 
cyanosis or edema of the lower extremities was noted.  Pulses 
and neurological were intact.  The assessment included 
general osteoarthritis.

An October 2006 VA primary care visit revealed full range of 
motion for both knees without any joint effusion.  Neither 
was tender.  The assessment included chronic knee pain due to 
combination of arthritis and previous injury.  During a 
November 2007 primary care visit, the Veteran complained of 
left knee pain of one-month's duration.  There was good range 
of motion of the left knee.  VA x-rays of the left knee 
revealed no evidence of significant osteoarthritic change, 
fracture, displacement, or effusion.

Two weeks after having his left knee hit by a softball, April 
2008 VA x-rays revealed tricompartmental degenerative 
osteoarthritis similar to the previous study with no definite 
effusion.  The Veteran indicated that he was seen by a 
private orthopedist and given a cortisone injection and that 
some fluid was taken out.  On examination, he had decreased 
range of motion of the left knee, tenderness around the 
joint, and slight swelling.  The impression was left knee 
pain/trauma.  By the end of April 2008, range of motion was 
full but he had pain on compression of the medial side of the 
knee joint and on the cartilage and patella, indicating 
osteoarthritic changes.  A May 2008 VA MRI of the left knee 
revealed anterior and cruciate ligaments were normal in 
configuration and minimal joint effusion along with 
degenerative arthritis.  An MRI also showed that 60 to 80 
percent of the medial meniscus was taken out of the left knee 
but the remnant of the posterior horn had a tear on it.  He 
was advised to have arthroscopic surgery.

Private treatment records dated between June 2008 and April 
2009 show that the Veteran underwent a medial meniscectomy 
and chondroplasty of the left knee on July 7, 2008.  Prior to 
that in June 2008, his gait and station were noted to be 
normal.  Cranial nerves and sensation were grossly intact.  
Deep tendon reflexes were 2+.  He had pain with McMurray 
testing but not instability.  The diagnoses were tear of 
medial cartilage or meniscus of left knee.  A week following 
surgery, the Veteran complained of left knee swelling.  Ten 
days after surgery, he was still having some mild pain and 
discomfort.  Five days later, the Veteran was having 
significant pain and discomfort, mild effusion and painful 
range of motion.  He had a severe osteochondral defect and 
was given an injection.  Two weeks later, the Veteran 
reported that he was a little better since his last visit, 
but was still very sore.  He was given a second injection.  
On August 4, 2008, the Veteran received his third injection.  
He was walking normally.  The assessment was left knee 
unchanged since last visit, return to office as needed.  At 
an initial PT evaluation eight days later, active extension 
was to minus 7 degrees and active flexion was to 114 degrees, 
while passive extension was to minus 3 degrees and passive 
flexion was to 126 degrees.  

When seen at a July 22, 2008 VA primary care follow-up, the 
left knee joint was edematous, rubor and calor.  In November 
2008, VA records show a slightly edematous left knee joint 
with range of motion limitations.  He was fit for a left 
large medial unloader knee brace.

A November 2008 VA examination report reflects that the 
Veteran had arthroscopic surgery on his left knee on July 7, 
2008.  He was better after surgery and rehabilitation, but he 
had had a recurrence of the left knee pain.  The Veteran had 
discontinued the prescribed exercise two months ago due to 
increasing left knee pain.  He took NSAIDS for pain and 
swelling with only fair response.  The Veteran reported 
giving way, pain, tenderness, stiffness and decreased speed 
of joint motion.  He denied dislocation, subluxation, locking 
or effusion.  Twice weekly flare-ups lasted 24 hours and were 
moderate in severity.  Precipitating factors were weight 
bearing, bending, and wrong movement when the knee popped and 
swelled.  Ice, a knee brace and decreased weight bearing 
alleviated his symptoms.  The Veteran reported that there was 
no additional limitation in motion during a flare-up.  He 
indicated that he could stand for 15 minutes, could walk for 
100 yards, and used a brace intermittently but frequently.  
On examination, his gait was normal.  There was no evidence 
of abnormal weight bearing, loss of bone or inflammatory 
arthritis.  On examination, there was tenderness and guarding 
of movement, crepitation, clicks or snaps, grinding, and 
meniscus abnormality without instability, locking, effusion, 
dislocation, or other bone abnormality.  Range of motion was 
from 0 to 100 degrees with pain.  Pain followed repetitive 
motion.  There was no evidence of ankylosis.  The Veteran 
reported having lost three weeks during the last year due to 
left knee surgery and rehabilitation.  X-rays showed moderate 
bilateral DJD.  The diagnosis was left knee moderate 
degenerative changes with narrowed medial joint spaces, 
status post arthroscopic partial meniscectomy with 
osteochrondral defect.  The examiner indicated that the 
Veteran's left knee had significant effects on his 
occupational activities, noting that he had pain and 
difficulty when going up and down five flights of stairs at 
work, pain, decreased mobility, and increased absenteeism.  
The examiner added that there was painful motion, weakened 
movement, and easy fatigability, but no functional loss of 
the left knee.  

When seen at a January 2009 VA primary care follow-up, 1-2+ 
edema to the left knee and pain with movement was noted on 
examination.  A February 2009 VA PT and rehab consult reveals 
that the Veteran had had three arthroscopic surgeries done 
outside VA and steroid and viscosupplementation injections, 
which he reported provided temporary improvement.  However, 
his knee pain has persisted.  He complained of a burning 
sensation in the anteromedial aspect of his left knee without 
radiation or paresthesias and indicated that standing and 
walking made it worse.  The Veteran denied locking.  He also 
had pain when he tried to move his knee after prolonged rest 
and had been using ice and NSAIDs as needed with some relief.  
On examination, the left knee showed no edema, erythema, 
warmth, asymmetry, deformity, or palpable/visible masses.  
There was tenderness with palpation of the medial and lateral 
joint lines and medial patellar border.  Active and passive 
range of motion was full from 0 to 140 degrees.  Strength was 
5/5.  Lachman, McMurray, varus stress, and valgus stress 
tests were all negative.  The assessment was left knee pain 
associated with tricompartmental DJD, especially medial 
greater than patellofemoral compartment; history of meniscal 
tears status post meniscectomies.  A TENS trial, home 
exercise program (HEP), and provision of a medial unloader 
knee brace to see if it helped with the Veteran's medial 
compartment DJD were recommended.

When seen by his private orthopedist in April 2009, the 
Veteran reported no fatigue, weakness or numbness.  However, 
he walked with an antalgic gait and limp but without an 
assistive device.  On examination, tenderness was noted of 
the lateral and medial patellar facets and of the medial and 
lateral joint lines of the left knee.  Rotation was normal, 
active range of motion was from 0 to 120 degrees with pain at 
extreme limits of range and crepitus.  Passive range of 
motion was normal.  There was no laxity, subluxation or 
ligamentous instability.  Drawer signs were negative.  
Strength was 5/5 on the left without weakness.  Coordination 
heel-to-shin and reflexes were normal.  Contemporaneous x-
rays revealed narrowing of medial joint space, superior 
retropatellar osteophytes, inferior retropatellar 
osteophytes, osteophytes medial tibial plateau, and 
osteophytes medial femoral condyle.  The diagnoses were 
osteoarthrosis and pain in joint of the lower leg.  Another 
injection was administered.

III.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2009). 

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 30 percent rating is assigned for favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees; a 40 percent rating is assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees; a 50 percent 
rating is provided for ankylosis of the knee in flexion 
between 20 and 45 degrees; and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis of the knee in 
flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 
4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated a 
maximum 30 percent disabling.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257, respectively.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero (0) percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004). 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated a maximum 
50 percent disabling.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating.  38 C.F.R. § 4.71a.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Since June 2, 1995, the Veteran's left knee has been rated as 
10 percent disabling as analogous to slight instability, 
under Diagnostic Code 5257.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, in 
the absence of ankylosis of the left knee and malunion of the 
tibia and the fibula and given that the Veteran was first 
diagnosed with early DJD in 1990 x-rays and now has moderate 
DJD, the Board finds that a rating under Diagnostic Codes 
5003-5010, pertaining to trauma arthritis, now is the most 
appropriate diagnostic code for the Veteran's left knee 
disability.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for instability of the left knee, prior to July 
7, 2008.  The Board also concludes that a separate 10 percent 
rating for traumatic arthritis of the left knee is warranted. 

A. Instability

With regard to instability, the Board notes that a May 1994 
VA orthopedic consult show no gross instability.  While there 
was no medial or lateral instability found during a March 
1996 VA examination, the Veteran was found to have mild 
laxity of the ACL.  A May 1996 VA primary care note also 
revealed mild joint laxity of the knee.  The following month, 
the Veteran's patella tracked laterally without lateral 
laxity; however, the impression included minimal laxity of 
the ACL of the left knee.  No laxity was shown at an August 
1999 VA orthopedic consult.  But in October 1999, the Veteran 
had an unstable left knee on examination.  And, although at 
times since October 1999 the Veteran has complained of a give 
way feeling, no instability or laxity has been shown on 
examination prior to July 7, 2008.  In the absence of 
moderate recurrent subluxation or lateral instability of the 
knee prior to July 7, 2008, the Board finds that a 20 percent 
rating for instability for the Veteran's left knee disability 
is not warranted.

B. Arthritis

As noted above, 1990 service department x-rays revealed early 
DJD of the left knee.  More recent x-rays and MRIs show 
moderate DJD of the left knee.  During the entire period in 
issue prior to July 7, 2008, the Veteran's left knee 
disability has been manifested by no less than 5 degrees of 
limitation in extension and no less than 110 degrees of 
limitation in flexion with pain on movement.  Even with 
consideration of the DeLuca criteria, such symptomatology 
warrants no more than a 10 percent rating as extension and 
flexion have not been shown to be limited to 5 or 60 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261; DeLuca, supra.

During this time period, the Veteran reported that his DJD of 
the left knee has been manifested by pain, giving way from 
time to time, and sometimes weakness, stiffness and swelling.  
Generally, on VA examination with repetitive motion, there 
was no decrease in range of motion, incoordination or 
weakened movement.  There were no DeLuca issues except for 
pain and a feeling of tiredness.  Thus, even with 
consideration of the DeLuca criteria, such symptomatology 
warrants no more than the assignment of a separate 10 percent 
rating for traumatic arthritis of the left knee, as extension 
and flexion have not been shown to be limited to 5 or 60 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5003; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Based on the above, 
prior to July 7, 2008, the Board finds that staged ratings 
under the holding in Hart are not warranted.



IV.  Other Considerations

Also considered by the Board is whether the Veteran's left 
knee disability warrants referral for extraschedular 
consideration.  The above determinations are based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  There is no showing that the Veteran's 
left knee disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than the two separate 10 percent ratings 
already assigned for instability and arthritis on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that his left knee results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for the period under 
consideration.  Although he reported at a November 2008 VA 
examination that he had lost three weeks from work during the 
prior year due to surgery on his left knee, this issue is the 
subject of the remand below.  Otherwise the Veteran has been 
able to perform his job duties with occasional use of a knee 
brace, during the period prior to July 7, 2008.  Such 
accommodation is clearly contemplated by the two 10 percent 
ratings assigned.  He has never been incapacitated or 
hospitalized because of his left knee disability, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for instability, residual of 
a medial meniscectomy of the left knee, prior to July 7, 
2008, is denied. 

A separate 10 percent rating for traumatic arthritis of the 
left knee is granted, subject to the provisions governing the 
award of monetary benefits.

 
REMAND

As noted above, on July 7, 2008, the Veteran underwent 
another medial meniscectomy and chondroplasty of the left 
knee.  During a November 2008 VA examination, the Veteran 
reported having lost three weeks during the last year due to 
left knee surgery and rehabilitation.  However, it appears 
that entitlement to a TTR based on the need for convalescence 
under the provisions of 38 C.F.R. § 4.30 (2009) were not 
considered by VA.  Because of continuing complaints of knee 
dysfunction and pain, the use of a TENS unit and an uploader 
knee brace, and continuing injections, the Board finds that 
another examination is warranted to ascertain the current 
severity of the Veteran's left knee disability and to 
consider entitlement to a TTR following his July 7, 2008 
surgery.  

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
file all outstanding VA medical records.  In this regard, the 
claims file currently includes VA treatment records from the 
West Palm Beach VA Medical Center (VAMC) and the Vero Beach 
VA Outpatient Clinic through February 3, 2009.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, VA must obtain all outstanding pertinent 
VA medical records, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

The Board points out that the Veteran has received treatment 
for his left knee at the Vero Beach Orthopaedic Center from a 
private physician; however, only selected records appear to 
have been provided by the Veteran covering the period from 
June 19, 2008 to April 14, 2009.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, VA 
should request that the Veteran provide authorization to 
enable it to obtain additional private medical records, to 
include outstanding copies of records from the Vero Beach 
Orthopaedic Center.

The readjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claim.  In addition to consideration of 
whether a TTR based on the need for convalescence under the 
provisions of 38 C.F.R. § 4.30 is warranted, VA should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the 
facts found) pursuant to the Hart decision, cited to above, 
are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the West Palm Beach VAMC and 
the Vero Beach VA Outpatient Clinic since 
February 3, 2009.  All records and/or 
responses received should be associated 
with the claims file

2.  Send to the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the claim remaining on appeal that is 
not currently of record.  Specifically 
request that the Veteran identify 
healthcare providers who have treated him 
for his left knee disability and ask him 
to provide authorization to enable VA to 
obtain all outstanding pertinent records 
from the Vero Beach Orthopaedic Center, 
to include radiological studies.

The letter should also clearly explain to 
the Veteran the type of evidence that is 
his ultimate responsibility to submit to 
establish entitlement to a TTR based on 
the need for convalescence under the 
provisions of 38 C.F.R. § 4.30 and that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for him to 
undergo a VA orthopedic examination, at 
an appropriate VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should note the ranges of 
motion for the left knee.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

In addition, the examiner should note 
whether the Veteran has any instability 
or recurrent subluxation of the left 
knee.  Further, the examiner should note 
whether the veteran has any dislocated 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claim, 
to include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  The VA should document its 
consideration of whether a TTR based on 
the need for convalescence under the 
provisions of 38 C.F.R. § 4.30 and 
"staged" rating, pursuant to the Hart 
decision, cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


